B. E. SAEPOLD, J.
The applicant claims to be discharged from custody, because he was arrested in Barbour county, under a warrant issued by a justice of the peace of Russell county, not endorsed as required bylaw. Without nquiring whether for this reason alone he was entitled to De discharged, if the commission of any offense for which íe ought to be arrested was proven against him, we will ¡ut once determine the question upon which a decision of his court is sought.
The probate judge, to whom the application was first nade, held that the offense charged was committed in that lortion of Barbour county which was attached to Russell ounty, by an act of the legislature passed in 1868, and he prisoner was arrested there on a warrant issued by a hstice of the peace of Russell county, and, therefore, he ms legally in custody. This is admitted by the prisoner, nless the act referred to is, as he claims, unconstitutional,
The said act is entitled, “An act to change the line betveen the counties of Russell and Barbour.” It contains »vo sections. The first adds to Russell county a described nd defined portion of Barbour county. The second is as dlows: “ Sec. 2. Be it enacted, That all taxes due from Rie now inhabitants of said county of Barbour be, and is Rereby required to be paid over to the proper tax collector Rf the county of Barbour, with the taxes for the year ■869, and that from and after the passage of this act, the *236persons residing above said line have citizenship in the county of Russell.” — Acts 1868, p. 524.
The provision of the constitution said to be violated, is the second section of Article IY, requiring, among other things, that “ each law shall contain but one subject, which shall be clearly expressed in its title.” This requirement of the constitution was designed to remedy a very great evil, and not to impose harassing and ensnaring restrictions upon proper legislation. It may be troublesome to the careless and indifferent legislator, and a barrier to the unscrupulous one; but it never can be injurious to the people. The legislator knows what law he proposes to alter or amend, and in what respect he wishes to revise it. What is more reasonable than to require him to set out the act or section to be revised, and the amendment in such connection, that all may see at once the full extent o: the change in the law they must be presumed to know, whether they do or not. For the same reason, and to avoid entrapping the people, he ought to be required to; embrace in one law but one subject, which shall be clearly, expressed in its title. The additional expenditure, if any,; occasioned, is too insignificant to mention in comparison with the manifold evils sought to be prevented.
It would be a violation of the letter and spirit of 'this constitutional safeguard, if such a construction should be put upon it as would forbid the incorporation into a law of every thing needful to the proper operation of the one subject to which it is limited. The addition of a considerable number of the inhabitants of one county to another, would necessarily involve changes in their rights and duties which, with eminent propriety, are adjusted in this act. The law is not unconstitutional.
The application is denied.